Adams, Cu. J.
i. receiver : crops! b ' The mortgagor had a light to the possession of the premises until the expiration of a year from the time of sale upon foreclosure. During that time he bad a right to the crops grown upon the premises.. The mortgagee had no more interest in them than he had in crops grown upon land not mortgaged to him.
The fact that a debtor has fraudulently disposed of property upon which the creditor had no lien does not give the creditor a right to a receiver to take possession of other property upon which he has no lien. lie can have a receiver only of property upon which he has a lien, and then only when there is danger of its being lost or materially injured or impaired. Code, § 2903; Myton v. Davenport, 51 Iowa, 583. We think the plaintiff’s petition showed no sufficient ground for the appointment of a receiver, and his application should have been denied.
Reversed.